Order, Supreme Court, New York County (Herman Cahn, J.), entered May 20, 2004, which, to the extent appealed from, granted defendants’ motion insofar as to dismiss plaintiff’s negligent misrepresentation and Insurance Law § 2123 claims as time-barred, unanimously affirmed, without costs.
Inasmuch as the representations that allegedly induced plaintiffs purchase of the purportedly nonconforming insurance coverage were made no later than 1990 and this action was not commenced until 2002, plaintiffs negligent misrepresentation and Insurance Law § 2123 claims were time-barred (see CPLR 213 [1]; Fandy Corp. v Lung-Fong Chen, 262 AD2d 352 [1999]; and see CPLR 214 [2]; Goldberg v Manufacturers Life Ins. Co., 242 AD2d 175, 180 [1998], lv dismissed in part and, denied in part 92 NY2d 1000 [1998]). Concur—Tom, J.P., Saxe, Marlow, Ellerin and Catterson, JJ.